Citation Nr: 0430277	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for cluster/migraine 
headaches.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the veteran's 
claims of entitlement to service connection for a skin 
disorder and cluster/migraine headaches.  The record reflects 
that the veteran timely appealed the July 2002 rating 
decision to the Board.  

In the veteran's substantive appeal (VA Form 9) filed in 
November 2003, he requested a Travel Board hearing before a 
Veterans Law Judge.  The veteran withdrew this request in a 
July 2004 statement.  See 38 C.F.R. § 20.704(e) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for a skin disorder 
and cluster/migraine headaches.  His essential contention is 
that these conditions are related to herbicide exposure in 
Vietnam.

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the United States Court of Appeals for Veterans 
Claims held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
indicate that the veteran has been diagnosed with several 
skin conditions, including boils, furunculosis, folliculitis, 
eczema and cystic acne.  The veteran has also been diagnosed 
with cluster headaches on numerous occasions.  Service 
medical records are negative for any complaint or treatment 
of a skin condition and reflect treatment for a headache on 
only one occasion.  However, the veteran's Vietnam service 
meets the criteria for presumed in-service herbicide 
exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  None of the medical records currently 
associated with the file offer an opinion as to a possible 
causal relationship between the veteran's current skin and 
headache disorders and any incident of service, including 
exposure to herbicides. 

The Board finds that a VA nexus opinion is necessary to 
decide the claim.  As in Charles, the evidence of record in 
this case includes evidence of current disability (the 
veteran has been diagnosed with various skin disorders and 
cluster headaches), and evidence of an in-service injury (he 
was presumably exposed to herbicides due to his service in 
Vietnam).  However, no medical nexus opinion is present which 
would serve to causally relate the two.  In such situations, 
the case must be remanded to the RO for the purpose of 
obtaining a medical nexus opinion.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should forward the veteran's VA 
claims folder to a physician for a review 
of the medical records contained therein.  
The reviewing physician should express an 
opinion as to whether the veteran's 
current skin disorder and cluster 
headaches are as least as likely as not 
related to any incident of service, 
including exposure to herbicides in 
Vietnam.  If the reviewer deems it 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished.  The complete rationale 
for any opinion expressed should be 
provided.  A report of the records review 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case and be afforded reasonable opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




